HIGHTOWER, Judge,
concurring.
I concur on the following grounds only.
The state, by brief, apparently acknowledges that, absent the recommendation of intensive incarceration, the sentence may be excessive. It further indicates that intensive incarceration, which the trial court obviously concluded would best rehabilitate the defendant, necessitates a minimum sentence of three years due to Department of Corrections requirements.
Thus, based largely on the state’s brief, I concur in the majority’s conclusion to vacate, considering the present inadequate articulation. I do not agree that three years at hard labor, with an IMPACT recommendation, represents the maximum sentence which conceivably can be imposed.
Considering the state’s brief and the present record, I concur as indicated at this juncture.